UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4139



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WESLEY DEVON FOOTE,

                Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                       (S. Ct. No. 07-7941)


Submitted:   April 15, 2008                 Decided:   May 7, 2008


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, David P.
Folmar, Jr., Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wesley   Devon   Foote    pled   guilty    to   three   counts   of

distribution of cocaine base (crack) after a prior conviction for

a drug offense, 21 U.S.C.A. § 841(a), (b)(1)(B) (West 1999 & Supp.

2007).    He was sentenced as a career offender to a term of 262

months imprisonment.     U.S. Sentencing Guidelines Manual § 4B1.1

(2005).     Foote   appealed   his    sentence,      arguing   that   he    was

improperly sentenced as a career offender, that this court’s

standard of review for criminal sentences is an unconstitutional

return to mandatory guideline sentencing, and that the district

court erroneously believed that it lacked authority to impose a

sentence below the guideline range based in part on the disparity

in sentences for crack and cocaine offenses.               We affirmed his

sentence; however, the Supreme Court subsequently vacated the

judgment and remanded the case for reconsideration in light of

Kimbrough v. United States, 128 S. Ct. 558 (2007).                 See United

States v. Foote, 249 F. App’x 967 (4th Cir. 2007), vacated, 128 S.

Ct. 1133 (2008).

           In Kimbrough, the Supreme Court held that “it would not

be an abuse of discretion for a district court to conclude when

sentencing a particular defendant that the crack/powder disparity

yields a sentence ‘greater than necessary’ to achieve § 3553(a)’s

purposes, even in a mine-run case.”         Kimbrough, 128 S. Ct. at 575.

Kimbrough has thus abrogated United States v. Eura, 440 F.3d 625


                                    - 2 -
(4th Cir. 2006) (holding that sentencing court may not vary from

guideline range solely because of 100:1 ratio for crack/cocaine

offenses), vacated, 128 S. Ct. 853 (2008).   The district court did

not have the benefit of Kimbrough when it determined Foote’s

sentence. To give the district court the opportunity to reconsider

the sentence in light of Kimbrough, we conclude that resentencing

is necessary.

          We therefore vacate the sentence imposed by the district

court and remand for resentencing.*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.


                                               VACATED AND REMANDED




     *
      On remand, Foote will be resentenced under the revised
guidelines for crack offenses that took effect on November 1, 2007.

                              - 3 -